

LETTER LOAN AGREEMENT


June 9, 2006




The Lenders Identified on
Schedule 1
c/o Sanders Morris Harris Inc.
600 Travis Street, Suite 3100
Houston, Texas 77002


Ladies and Gentlemen:


The undersigned, RONCO CORPORATION, a Delaware corporation (“Borrower”), has
requested that Sanders Morris Harris Inc., a Texas corporation, individually and
as administrative agent (the “Lead Lender”), and the persons and entities listed
on the schedule of lenders attached hereto as Schedule 1 (each, together with
the Lead Lender, a “Lender” and, collectively, the“Lenders”) lend to Borrower
the net sum of up to $3,000,000.00. Subject to the terms of this Loan Agreement
(this “Agreement”), Borrower and each of the Lenders hereby agree as follows:


1. Loan.


(a) At the Initial Closing (as defined below), on the terms and subject to the
conditions set forth in this Agreement, the Lead Lender agrees to lend to
Borrower the sum of $1,500,000.00 (the “Initial Loan”) for working capital and
other general corporate purposes as set forth on Schedule 2 hereto. The Initial
Loan shall be evidenced by a subordinated promissory note in substantially the
form attached hereto as Exhibit A (the “Initial Note”).


(b) At the Second Closing (as defined below), on the terms and subject to the
conditions set forth in this Agreement, the Lead Lender agrees to lend to
Borrower the additional sum of $1,500,000.00 (the “Second Loan”) for working
capital and other general corporate purposes as set forth on Schedule 2 hereto.
The Second Loan shall be evidenced by a subordinated promissory note in
substantially the form attached hereto as Exhibit B (the “Second Note”).


(c) At the Third Closing (as defined below), on the terms and subject to the
conditions set forth in this Agreement, each Rights Lender (as defined below)
severally agrees to purchase a subordinated promissory note in substantially the
form attached hereto as Exhibit C (each, a “Subsequent Note” and, collectively
with the Initial Note and the Second Note, the “Notes” or a “Note”) in the
principal amount set forth opposite the Rights Lender’s name on Schedule 1
hereto (the “Multiple Lender Loan,” and collectively with the Initial Loan and
the Second Loan, the “Loans”). The aggregate principal amount of the Subsequent
Notes sold at the Third Closing shall not exceed $3,000,000.00 (the “Aggregate
Subsequent Loan Amount”). Principal and interest on the Notes shall be due and
payable in the manner and at the times set forth in the Notes.


 
 

--------------------------------------------------------------------------------

 
(d) Each Loan shall be made at a closing (each of which is referred to in this
Agreement as a “Closing”). The Initial Loan shall be made at an initial Closing
to be held as of the date of this Agreement (the “Initial Closing”).


(e) The Second Loan shall be made at a second Closing by the Lead Lender (the
“Second Closing”). The Second Closing shall take place at such date, time, and
place as shall be agreed by the Borrower and the Lead Lender following the
fulfillment or waiver of the conditions precedent set forth in Section 2(a)(ii)
of this Agreement.


(f) The Multiple Lender Loan shall be made at a third Closing (the “Third
Closing”) by such persons or entities that indicate their intent to participate
in the Rights Offering (as defined below) (the “Rights Lenders”). The Third
Closing shall take place at such date, time, and place as determined by the
Borrower in its sole discretion; provided, however, that the Third Closing shall
occur no later than seventy-five (75) days after the Initial Closing. The Rights
Lenders shall, upon execution and delivery of the relevant signature pages,
become parties to, and be bound by, this Agreement, without the need for an
amendment to this Agreement except to add such person’s or entity’s name to
Schedule 1, and shall have the rights and obligations of a Lender hereunder as
of the date of the Third Closing. Immediately prior to the Third Closing,
Schedule 1 will be amended to list the Rights Lenders participating in the Third
Closing hereunder and the principal amount of the Note being purchased by such
Rights Lender hereunder. At the applicable Closing, the Borrower will deliver to
each Lender the respective Note to be purchased by such Lender, against receipt
by the Borrower of the corresponding purchase price set forth on Schedule 1
hereto.


(g) Notwithstanding the foregoing, in the event that the aggregate principal
amount of the Notes purchased at the Initial Closing, the Second Closing and the
Third Closing exceeds $3,000,000.00 (the “Excess”), then Borrower and the Lead
Lender agree that Borrower shall prepay its obligations under the Initial Note
and the Second Note to the extent of the Excess. The Lead Lender waives all
notice provisions in the Initial Note and the Second Note with respect to the
prepayment of the Excess.


2. Conditions Precedent.


(a) To Obligations of the Lenders


(i) The obligation of the Lead Lender to make the Initial Loan to Borrower at
the Initial Closing is subject to the conditions precedent, unless waived in
writing by the Lead Lender, that:


(A)  the Lead Lender shall have received duly executed copies of this Agreement,
the Initial Note, the Security Agreement in substantially the form attached
hereto as Exhibit D (the “Security Agreement”), and the Assignment of Life
Insurance Policy in substantially the form attached hereto as Exhibit E (the
“Insurance Assignment”) (all such documents and any other security documents
relating to the Loans and any modifications thereof, are hereinafter
collectively referred to as the “Loan Documents”);


 
-2-

--------------------------------------------------------------------------------

 
(B) all representations and warranties (as modified by the disclosures on the
Schedule of Exceptions) made by Borrower to the Lead Lender under this Agreement
and the other Loan Documents, if applicable, are true and correct in all
material respects as of the date of the Initial Closing;


(C)  all documents and proceedings shall be reasonably satisfactory to legal
counsel for the Lead Lender;


(D)  no condition or event exists which constitutes an Event of Default (as
hereinafter defined) or which, with the lapse of time and/or giving of notice,
would constitute an Event of Default; and


(E) no material adverse change in the financial condition of Borrower since the
effective date of the most recent financial statements furnished to the Lead
Lender by Borrower shall have occurred and be continuing.

(ii) The Lead Lender’s obligation to make the Second Loan at the Second Closing
shall be further subject to the conditions precedent (other than Section
2(a)(ii)(G), which closing shall occur simultaneously with the Second Closing),
unless waived in writing by the Lead Lender, that:


(A) all representations and warranties (as modified by the disclosures on the
Schedule of Exceptions) made by Borrower to Lead Lender under this Agreement and
the other Loan Documents, if applicable, are true and correct in all material
respects as of the date of the Second Closing;


(B)  all documents and proceedings shall be reasonably satisfactory to legal
counsel for the Lead Lender;


(C)  no condition or event exists which constitutes an Event of Default (as
hereinafter defined) or which, with the lapse of time and/or giving of notice,
would constitute an Event of Default;


(D)  the Lead Lender shall have received duly executed copies of the Second
Note;


(E) no material adverse change in the financial condition of Borrower since the
effective date of the most recent financial statements furnished to Lead Lender
by Borrower shall have occurred and be continuing;


(F) To the extent permissible under applicable federal and state securities
laws, Borrower shall have sent by regular first class mail (the “Mailing”) to
all holders of Borrower’s Series A Convertible Preferred Stock, at such holder’s
address as is shown in the Borrower’s records at the time of such Mailing, an
offer to participate as a Rights Lender in the
 
 
-3-

--------------------------------------------------------------------------------

 
Third Closing to the extent of their Pro Rata Share (as defined below) (the
“Rights Offering”). For purposes of this Agreement, “Pro Rata Share” means (x)
the Aggregate Subsequent Loan Amount multiplied by (y) a fraction, (i) the
numerator of which shall be the number of shares of Series A Convertible
Preferred Stock held by such Rights Lender on the date hereof and (ii) the
denominator of which shall be the total number of outstanding shares of Series A
Convertible Preferred Stock as of the date hereof. Borrower agrees that a Rights
Lender shall have no more than thirty days from the date of the Mailing to
indicate that such Rights Lender intends to participate in the Rights Offering;


(G) Borrower shall close simultaneously with the Second Closing on a credit
agreement (the “Senior Credit Agreement”) for a facility of not less than $15
million between Borrower and Wells Fargo Bank, National Association on terms
substantially equivalent to those contained in the commitment letter dated May
20, 2006, or Borrower shall have closed on a Senior Credit Agreement for a
facility of not less than $15 million with Laurus Master Fund, Ltd.; and


(H) Wells Fargo Bank, National Association or Laurus Master Fund, Ltd. shall
have received a subordination/consent agreement from Ronco Inventions, LLC,
Popeil Inventions, Inc., RP Productions, Inc., RMP Family Trust, and Ronald M.
Popeil.


(b) To Obligations of Borrower.


The Borrower’s obligation to sell and issue the Notes at each Closing is subject
to the fulfillment on or before such Closing of the following conditions, unless
waived in writing by the Borrower:


(i)  Borrower shall have received duly executed copies of this Agreement from
each of the Lenders participating in such Closing;


(ii)  all representations and warranties made by Lenders to Borrower under this
Agreement and the other Loan Documents, if applicable, in such Closing are true
and correct in all material respects;


(iii)  all documents and proceedings shall be reasonably satisfactory to legal
counsel for the Borrower;


(iv)  the Borrower shall be satisfied that the offer and sale of the Notes and
the shares issuable upon conversion of the Notes (the “Conversion Shares”) shall
be qualified or exempt from registration or qualification under all applicable
federal and state securities laws (including receipt by the Borrower of all
necessary blue sky law permits and qualifications required by any state, if
any); and


(v) Borrower shall have received the purchase price for the applicable Note as
set forth on Schedule 1 hereto.


 
-4-

--------------------------------------------------------------------------------

 
3. Representations and Warranties of Borrower. A Schedule of Exceptions (each, a
“Schedule of Exceptions”) shall be delivered to the applicable Lenders
participating in each Closing. Except as set forth on the Schedule of Exceptions
delivered to the Lender at the applicable Closing, the Borrower hereby
represents and warrants to such Lenders as of the date of such Closing:


(a) Borrower is a corporation duly organized validly existing and in good
standing under the laws of the State of Delaware and has all requisite authority
to conduct its business in each jurisdiction in which its business is conducted,
except for where the failure to have such requisite authority would not result
in a material adverse effect on the Borrower’s financial condition or business
as now conducted (a “Material Adverse Effect”).


(b) The execution, delivery, and performance of this Agreement and the other
Loan Documents have been duly authorized by all necessary action by Borrower and
are the legal, valid, and binding obligations of Borrower, enforceable in
accordance with their respective terms, except (i) as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditors’ rights, (ii) as limited by rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity and (iii) to the extent the indemnification provisions
contained in the Loan Documents may further be limited by applicable laws and
principles of public policy.


(c) The Borrower has delivered to the Lead Lender its consolidated balance sheet
as of June 30, 2005 and the related consolidated statements of operations and
cash flows for the one day June 30, 2005 (Date of Acquisition) and stockholders'
equity for the period October 15, 2004 (Date of Inception) to June 30, 2005 and
its unaudited consolidated balance sheet at March 31, 2006, its unaudited
Consolidated and Combined Statements of Operations for the three and nine months
ended March 31, 2006, its unaudited Consolidated Statement of Stockholders'
Equity for the nine months ended March 31, 2006 and its unaudited Consolidated
and Combined Statements of Cash Flows for the nine months ended March 31, 2006
(the “Financial Statements”). Each Financial Statement is true and correct in
all material respects, fairly presents in all material respects the financial
condition of Borrower as of the date(s) and during the period(s) indicated
therein, and has been pre-pared in accordance with generally accepted accounting
principles, consistently applied throughout the period indicated, except as
disclosed therein. Except as set forth on the Schedule of Exceptions, as of the
date of this Agreement, there are no obligations, liabilities, or indebtedness
(including contingent and indirect liabilities) which are material to Borrower,
and not reflected in such Financial Statements; and no material adverse changes
have occurred in the financial condition or business of Borrower since the date
of the most recent Financial Statements.


(d) Neither the execution and delivery of this Agree-ment and the other Loan
Documents, nor the consummation of any of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will (i) contravene or conflict with any provision of law, statute, or
regulation to which Borrower is subject or any judgment, license, order, or
permit applicable to Borrower that would
 
 
-5-

--------------------------------------------------------------------------------

 
result in a Material Adverse Effect, (ii) contravene or conflict with any
provision of any indenture, mortgage, deed of trust, or other instrument to
which Borrower may be subject that would result in a Material Adverse Effect, or
(iii) require the consent, approval, authorization, or order of any court,
governmental authority, or, to Borrower’s knowledge, third party in connection
with the execution and delivery by Borrower of this Agreement or the
transactions contemplated herein or therein, which have not previously been
obtained and which failure to obtain would result in a Material Adverse Effect.


(e) Except as set forth on Schedule of Exceptions, no litigation, investigation,
or governmental proceeding is pending or, to the Borrower’s knowledge,
threatened against or affecting Borrower that would have a Material Adverse
Effect.


(f) The Borrower has good and marketable title to its properties and assets, and
has good title to all its leasehold interests, in each case subject to no
material mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) liens for current taxes not yet due and payable, (ii) liens imposed by law
and incurred in the ordinary course of business for obligations not past due,
(iii) liens in respect of pledges or deposits under workers’ compensation laws
or similar legislation, and (iv) liens, encumbrances and defects in title which
do not in any case materially detract from the value of the property subject
thereto or have a Material Adverse Effect, and which have not arisen otherwise
than in the ordinary course of business.


(g) The principal office, chief executive office, and principal place of
business of Borrower are in Chatsworth, California; provided, however, that the
Borrower intends to move its principal office, chief executive office, and
principal place of business to Simi Valley, California.


(h) All tax reports and returns required by any law or regulation to be filed
have been filed and all taxes required to be paid by Borrower have in fact been
paid, except (i) where the failure to do so would not have a Material Adverse
Effect or (ii) the taxes are being contested in good faith by appropriate
proceedings for which adequate reserves have been established.


(i) To the Borrower’s knowledge, no written certificate or written statement
herewith or heretofore delivered by Borrower to Lender in connection herewith,
or in connection with any transaction contemplated hereby, contains any untrue
statement of a material fact or fails to state any materi-al fact necessary to
keep the statements contained therein from being misleading.

(j) To Borrower’s knowledge, Borrower and its subsidiaries are in compliance
with all laws, ordinances, governmental rules, or regulations the conduct of
Borrower’s and its subsidiaries’ business, the ownership of its assets, and
otherwise, except for where the failure to so comply would not have a Material
Adverse Effect. To Borrower’s knowledge, no event of default exists under any
material agreement, contract, or understanding to which Borrower or any
subsidiary is a party, which violation or event of default would have a Material
Adverse Effect.


 
-6-

--------------------------------------------------------------------------------

 
(k) To Borrower’s knowledge, no event of default under this Agreement or default
under the other Loan Documents to which Borrower is a party has occurred and to
Borrower’s knowledge, the Borrower is not in default with respect to any writ,
injunction, decree, or demand of any court or any government authority which
would have a Material Adverse Effect.
 
4. Representations and Warranties of Lender. Each Lender, severally and not
jointly, represents and warrants to Borrower upon the acquisition of a Note as
follows:
 
(a) Binding Obligation. Such Lender has full legal capacity, power, and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Each of this Agreement and the Note issued to such Lender is a valid
and binding obligation of the Lender, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
(b) Securities Law Compliance. Such Lender has been advised that the Note and
the underlying securities have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws and,
therefore, cannot be resold unless it is registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
requirements is available. Such Lender is aware that, Borrower is under no
obligation to effect any such registration with respect to the Note or to file
for or comply with any exemption from registration. Such Lender has not been
formed solely for the purpose of making this investment and is purchasing the
Note to be acquired by such Lender hereunder for its own account for investment,
not as a nominee or agent, and not with a view to, or for resale in connection
with, the distribution thereof. Such Lender has such knowledge and experience in
financial and business matters that such Lender is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment and is able to bear the economic risk of such investment for an
indefinite period of time. Such Lender is an accredited investor as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act.


(c) Access to Information. Such Lender acknowledges that Borrower has given such
Lender access to the corporate records and accounts of the Borrower, has made
its officers and representatives available for interview by such Lender, and has
furnished such Lender with all documents and other information required for such
Lender to make an informed decision with respect to the purchase of the Note.


5. Affirmative Covenants. Until payment in full of the Note and all other
obligations and liabilities of Borrower under this Agreement, Borrower agrees
and covenants that (unless the Lead Lender shall otherwise consent in writing):


(a) Richard F. Allen, subject to his ability to serve, is and shall continue to
(i) serve as Chief Executive Officer of the Borrower and report to the Board of
Directors and (ii) serve as a member of the Board of Directors of the Borrower
(subject to the approval of the Borrower’s stockholders at any annual or other
stockholder meeting where directors are to be elected).
 
 
-7-

--------------------------------------------------------------------------------

 
(b) Subject to (i) the earlier resignations of Gregg Mockenhaupt and A. Emerson
Martin from the Borrower’s Board of Directors, (ii) his ability to serve, and
(iii) the approval of the Borrower’s stockholders at any annual or special
meeting of the Borrower’s stockholders where directors are to be elected, the
Board of Directors of Borrower shall appoint John Reiland as a member of the
Board of Directors of the Borrower and, if Mr. Reiland meets the independence
and other applicable requirements of, the Sarbanes-Oxley Act of 2002, the rules
of the Nasdaq Stock Market, and the rules and regulations adopted by the
Securities and Exchange Commission (the “SEC”), the Board of Directors of
Borrower shall appoint Mr. Reiland as a member of the Audit Committee of the
Board of Directors of the Borrower (the “Audit Committee”). In such capacities,
Mr. Reiland shall have access to all financial and related records of Borrower
and be provided an office and customary senior management support in Borrower’s
executive office. Upon payment in full of the Note and all other obligations and
liabilities of Borrower under this Agreement, then the Board of Directors of
Borrower may at such time request that Mr. Reiland resign from Borrower’s Board
of Directors, and within five (5) days following such request, Mr. Reiland shall
resign from Borrower’s Board of Directors.


(c) Borrower will use the proceeds of the Loan for working capital and other
general corporate purposes but only as set forth on Schedule 2 hereto.


(d) Borrower shall use reasonable commercial efforts to conduct its business in
an orderly and efficient manner consistent with good business practices and in
accordance with all valid regulations, laws, and orders of any governmental
authority the violation of which would have a Material Adverse Effect and will
act in accordance with customary industry standards in maintaining and operating
its assets, properties, and investments.


(e) Borrower shall maintain complete and accurate books and records of its
transactions in accordance with general-ly accepted accounting principles, and
will give Lead Lender, following reasonable advance notice, access during
business hours to all books, records and documents of Borrower and permit Lead
Lender to make and take away copies thereof. Notwithstanding any provision of
this Agreement to the contrary, Borrower shall not be required to disclose,
permit the inspection, examination, copying or making extracts of, or discuss,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, or (ii) the disclosure
of which to the Lead Lender, or its designated representative, is then
prohibited by (A) law or (B) an agreement binding on Borrower that was not
entered into by Borrower for the primary purpose of concealing information from
the Lead Lender.


(f) Borrower shall furnish to Lead Lender and each Significant Lender,
immediately upon becoming aware of the existence of any condition or event
consti-tuting an Event of Default or event which, with the lapse of time and/or
giving of notice, would constitute an Event of Default, written notice
specifying the nature and period of existence thereof and any action which
Borrower is taking or proposes to take with respect thereto. For purposes of
this Section 5(f), “Significant Lender” means a Lender that has a Significant
Investment. For purposes of this Section 5(f), “Significant Investment” means
the sum of the principal amount of the Note held by such Lender and the
aggregate purchase price of the shares of the Company’s Series A Convertible
Preferred Stock held by such Lender equals at least $1,000,000.


 
-8-

--------------------------------------------------------------------------------

 
(g) Borrower shall maintain or cause to be maintained insurance from responsible
and reputable companies in such amounts and covering such risks as is reasonably
acceptable to Lead Lender, is prudent and is usually carried by companies
engaged in business similar to that of Borrower including, without limitation,
insurance, comprehensive liability insurance, fire and extended insurance, with
Borrower named as a co-loss payee; Borrower shall furnish Lead Lender, on
request, with certified copies of insurance policies or other appropriate
evidence of compliance with the foregoing covenant.


(h) Borrower shall promptly notify the Lead Lender of the filing of any Current
Report on Form 8-K with the SEC that reports (i) any material adverse change in
its financial condition or business, (ii) any default under any material
agreement, contract, or other instrument to which Borrower is a party or by
which any of its properties are bound, or any acceleration of any maturity of
any indebtedness owing by Borrower, (iii) any material adverse claim against or
affecting Borrower or any of its subsidiaries or any of their properties, and
(iv) any litigation or any claim or controversy which might become the subject
of litigation, against Borrower or affecting any of Borrower’s property, if such
litigation or potential liti-gation might, in the event of an unfavorable
outcome, have, in the Lead Lender’s reasonable judgment, a Material Adverse
Effect.


(i) Borrower shall maintain and preserve its existence under the laws of the
State of Delaware and Borrower shall preserve and maintain all licenses,
privileges, franchises, certificates and the like necessary for the operation of
its and its subsidiaries business the loss of which would have a Material
Adverse Effect.


(j) Borrower agrees to furnish to Lead Lender within such time period as the
Lead Lender may reasonably request such additional information and statements,
lists of assets and liabilities, tax returns, publicly available financial
statements, reporting statements or any other reports with respect to Borrower’s
financial condition, business operations, and properties as the Lead Lender may
reasonably request from time to time. Notwithstanding any provision of this
Agreement to the contrary, Borrower shall not be required to disclose, permit
the inspection, examination, copying or making extracts of, or discuss, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, or (ii) the disclosure of
which to the Lead Lender, or its designated representative, is then prohibited
by (A) law or (B) an agreement binding on Borrower that was not entered into by
Borrower for the primary purpose of concealing information from the Lead Lender.
 
(k) Borrower shall, at the request of the Lead Lender, (i) execute, acknowledge,
deliver, or record such further reasonable instruments and do such further
reasonable acts deemed necessary, desirable, or proper by the Lead Lender to
carry out the purposes of the Loan Documents or to protect the liens or security
interests under the Loan Documents against the rights or interests of third
persons, and (ii) do such further reasonable acts deemed necessary, desirable,
or proper by the Lead Lender to comply with the requirements of any agency
having jurisdiction over the Lead Lender.


 
-9-

--------------------------------------------------------------------------------

 
(l) Borrower agrees to reimburse the Lead Lender for all reasonable costs and
expenses of the Lead Lender, including reasonable attorney’s fees, incurred in
connection with the making of the Loan, the preparation, execution, delivery,
and performance of this Agreement and the other agreements referred to herein
and any subsequent amendments thereto or waivers thereof, and the charges for
recording fees and legal fees in connection with the Loan transaction, whether
or not the Loan transaction contemplated hereunder or under any other Loan
Documents is closed; and further Borrower’s obligations hereunder shall survive
the delivery of the Loan Documents, the closing of the Loan transaction
contemplated hereunder, and the release or termination of the Loan Documents, or
any other event whatsoever.


6. Negative Covenants. Until payment in full of the Notes and all other
obligations and liabilities of Borrower hereunder, and the performance of all
covenants and agreements of Borrower hereunder, Borrower covenants that (unless
the Lead Lender shall otherwise consent in writing) Borrower shall not:
 
(a) endorse, guarantee, or otherwise become liable for the obligations of any
person, firm, or corporation except for endorsements of negotiable instruments
by Borrower in the ordinary course of business;
 
(b) mortgage, assign, encumber, incur, assume, or grant a security interest in
or lien upon any of the assets of Borrower (collectively, a “Lien”), except for
Permitted Liens. For purposes of this Section 6, “Permitted Liens” means (i)
Liens for taxes not yet delinquent or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established; (ii) Liens in respect of property or assets imposed by law which
were incurred in the ordinary course of business, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business which are not delinquent or remain
payable without penalty or which are being contested in good faith and by
appropriate proceedings; (iii) Liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, and mechanic’s Liens, carrier’s
Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds, and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (iv) Liens in favor of Lenders; (v) Liens upon any equipment
acquired or held by Borrower or any of its subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, so long as such Lien extends only
to the equipment financed, and any accessions, replacements, substitutions, and
proceeds (including insurance proceeds) thereof or thereto; (vi) Liens arising
from judgments, decrees, or attachments in circumstances not constituting an
Event of Default under Section 6 of this Agreement; (vii) Liens in favor of
customs and revenue authorities arising as a matter of l
 
 
-10-

--------------------------------------------------------------------------------

 
aw to secure payments of customs duties in connection with the importation of
goods, (viii) Liens which constitute rights of setoff of a customary nature or
banker’s liens, whether arising by law or by contract; (ix) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums; (x) leases or subleases and licenses or sublicenses granted in the
ordinary course of Borrower’s business; and (xi) Liens in favor of Wells Fargo
Bank, National Association or Laurus Master Fund, Ltd.


(c) liquidate, dissolve, or merge or consolidate with, or acquire all or
substantially all of the assets of, any other company, firm, or association; or
make any other substantial change in Borrower’s capitalization; or engage in any
business, other than the businesses currently engaged in by Borrower and any
business substantially similar or related thereto;


(d) sell any of its assets, except (i) in the ordinary course of business; (ii)
the sale or other disposition of assets no longer used or useful in the conduct
of its business; (iii) the sale, lease, assignment, or other transfer of a
subsidiary’s assets to the Borrower; or (iv) the sale of Borrower’s assets to
any other person, firm, or corporation with the agreement that such assets shall
be leased back to Borrower, unless replaced with assets of equal value;


(e) make any material change in the nature of Borrower’s business as carried on
as of the date of this Agreement; or


(f) transfer, assign, or encumber Borrower’s rights or obligations under any
Loan Documents or the proceeds of the Loan without the prior written consent of
the Lead Lender, except for Permitted Liens.


7. Default. An “Event of Default” shall exist if any one or more of the
following events (herein collectively called “Events of Default”) shall occur:


(a) Borrower shall fail to pay when due any principal of, or interest on, the
Notes or any other fee or payment, due hereunder or under any of the Loan
Documents and such payment shall not have been made within ten days of
Borrower’s receipt of written notice to Borrower of such failure to pay from the
applicable Lenders or the Lead Lender on behalf of all the Lenders;


(b) any representation or warranty made in any of the Loan Documents shall prove
to be untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made;


(c) material default shall occur in the performance of any of the covenants or
agreements of Borrower contained herein in any of the other Loan Documents and
such default (other than a monetary default) shall continue for a period of 30
days after the affected Lender or the Lead Lender on behalf of any affected
Lender sends Borrower notice thereof;


 
-11-

--------------------------------------------------------------------------------

 
(d) Borrower shall (i) apply for or consent to the appointment of a receiver,
custodian, trustee, intervenor, or liquidator of it or of all or a substantial
part of its assets, (ii) voluntarily become the subject of a bankruptcy,
reorganization, or insolvency proceeding or be insolvent or admit in writing
that it is unable to pay its debts as they become due, (iii) make a general
assignment for the benefit of creditors, (iv) in connection with any voluntary
bankruptcy or insolvency, file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
laws, (v) in connection with any involuntary bankruptcy or insolvency
proceedings, file an answer admitting the material allegations of, or consent
to, or default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency proceeding, (vi) become the subject of an order for
relief under any bankruptcy, reorganization or insolvency pro-ceeding, and such
order shall continue unstayed and in effect for a period of 60 days, or
(vii) fail to pay any money judgment against it before the expiration of 60 days
after such judgment becomes final and no longer subject to appeal;

(e) an order, judgment, or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition appointing a
receiver, custodian, trustee, intervenor, or liquidator of Borrower or of all or
substantially all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of 60 days; or a complaint or
petition shall be filed against Borrower seeking or instituting a bankruptcy,
insolvency, reorganization, rehabilitation, or receivership proceeding of
Borrower, and such petition or complaint shall not have been dismissed within 60
days;


(f) an event of default shall have occurred with respect to the payment of any
material indebtedness of the Borrower, including without limitation the
indebtedness evidenced by the Senior Credit Agreement, or in the performance of
any of its material obligations, including without limitation any of its
material obligations under the Senior Credit Agreement or any of the agreements
between the Company and Ronald M. Popeil and any such event of default shall
continue for more than any applicable period of grace;


(g) the Lead Lender shall not have received completed and executed consents to
release of medical records of Ronald M. Popeil relating to the Life Insurance
Policy referred to in the Insurance Agreement within 45 days following the date
of the Initial Closing;
 
(h) the Lead Lender shall not have received a subordination/consent agreement
from Ronco Inventions, LLC, Popeil Inventions, Inc., RP Productions, Inc., RMP
Family Trust, and Ronald M. Popeil subordinating payment of Borrower’s
indebtedness to them to the Loans within 45 days following the Initial Closing;
and


(i) the Third Closing shall not have occurred within 75 days following the
Initial Closing.


 
-12-

--------------------------------------------------------------------------------

 
8. Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then Required Lenders (as defined below), or the Lead Lender
at the direction of Required Lenders, may (a) declare the principal of, and all
interest then accrued on, the Notes and any other liabilities of Borrower owed
to Lenders to be forthwith due and payable, whereupon the same shall forthwith
become due and payable without notice, presentment, demand, protest, notice of
intention to accelerate, or other notice of any kind, all of which Borrower
hereby expressly waives, anything contained herein or in the Note to the
contrary notwithstanding, or (b) without notice of default or demand, pursue and
enforce any of Lenders’ rights and remedies under the Loan Documents or
otherwise provided under or pursuant to any applicable law or agreement.
“Required Lenders” means (a) the Lead Lender and (b) Lenders whose aggregate
principal balance of Notes exceeds 66-2/3% of the aggregate principal amount of
all Notes.


9. Collateral. Repayment of the Notes shall be secured by a collateral
assignment of the Life Insurance Policy issued by John Hancock Life Insurance
Company on the life of Ronald M. Popeil, as set forth in that certain Insurance
Assignment of even date herewith.


10. Miscellaneous.


(a) No Waiver. No failure to exercise, and no delay on the part of a Lender in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights of a Lender
hereunder and under the other Loan Documents shall be in addition to all other
rights provided by law. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand.

(b) Notices. All notices or other communications required or permitted under any
of the Loan Documents must be given in writing and must be personally delivered,
sent by facsimile transmission or mailed by prepaid certified or registered
mail, return receipt requested, to the party to whom such notice or
communication is directed at the address of such party as follows:
 


(i)
Borrower:
Ronco Corporation
   
21344 Superior Street
   
Chatsworth, California 91311
   
Attention: Chief Financial Officer
   
Telecopy No.: ________________
     
(ii)
Lead Lender:
Sanders Morris Harris Inc.
   
600 Travis Street, Suite 3100
   
Houston, Texas 77002
   
Attn: Bruce R. McMaken
Telecopy No.: 713-250-4294
     
(iii)
All other Lenders:
To the address set forth opposite their name on Schedule 1.

 
 
-13-

--------------------------------------------------------------------------------

 
All notices and communications hereunder will be deemed effectively given the
earlier of (i) when received, (ii) when delivered personally, (iii) one business
day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing, or (v) four days after being deposited
in the U.S. mail, first class with postage prepaid.


(c) Knowledge. For purposes of this Agreement, “Borrower’s knowledge” refers to
the knowledge, information, and belief of Borrower’s Chief Executive Officer,
President, or Chief Financial Officer after making inquiry of their respective
direct reports or other appropriate officers or employees of Borrower reasonably
likely to have knowledge of the matter to which such reference relates.


(d) Governing Law. This Agreement and the other Loan Documents are being
executed and delivered, and are intended to be performed, in the State of Texas,
and the substantive laws of Texas shall govern the validity, construction,
enforcement and interpretation of this Agreement and all other Loan Documents,
except to the extent: (i) otherwise specified therein; or (ii) federal laws
governing maximum interest rates shall provide for rates of interest higher than
those permitted under the laws of the State of Texas.


(e) Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.


(f) Entirety and Amendments. The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof, and no waiver, consent,
release, modification, or amendment of or supplement to this Agreement or the
other Loan Documents shall be valid or effective against any party hereto unless
the same is in writing and signed by (i) if such party is Borrower, by Borrower,
(ii) if such party is \the Lead Lender, by such party, and (iii) if such party
is a Lender, by such Lender or by the Lead Lender on behalf of Lenders with the
written consent of Required Lenders. Notwithstanding the foregoing or anything
to the contrary herein, the Lead Lender shall not, without the prior consent of
each individual Lender, execute and deliver on behalf of such Lender any waiver
or amendment which would: (A) waive any of the conditions specified in Section
2(a)(ii), (B) increase the maximum amount which such Lender is committed
hereunder to lend, (C) reduce any fees payable to such Lender hereunder, or the
principal of, or interest on, such Lender’s Note, (D) extend the maturity date
or postpone any date fixed for any payment of any such fees, principal or
interest on such Lender’s Note, (E) amend the definition herein of Required
Lenders (F) release Borrower from its obligation to pay such Lender’s Note, or
(G) amend this Section 10(f). Notwithstanding the foregoing, Rights Lenders
purchasing Notes in the Third Closing may become parties to this Agreement in
accordance with Section 1(f) without any amendment of this Agreement pursuant to
this paragraph or any consent or approval of the Lead Lender.


 
-14-

--------------------------------------------------------------------------------

 
(g) Headings. Paragraph and section headings are for convenience of reference
only and shall in no way affect the interpretation of this Agreement.


(h) Construction and Conflicts. The provisions of this Agreement shall be in
addition to those of the Notes and the other Loan Documents. Nothing herein
contained shall prevent the Required Lenders from enforcing the Notes and the
Loan Documents in accordance with their respective terms. To the extent of any
conflict or contradiction between the terms of this Agreement and the terms of
such Lender’s Note or the other Loan Documents or any other document executed in
connection herewith, the terms of this Agreement shall control.


(i) Financial Terms. As used in this Agreement, all financial and accounting
terms not otherwise defined herein shall be defined and calculated in accordance
with generally accepted accounting principles consistently applied.


(j) Expenses of Lender. Borrower will, on demand, reimburse the Lead Lender for
all of its reasonable expenses except as otherwise provided herein, including
the reasonable fees and expenses of legal counsel for the Lead Lender, incurred
by Lead Lender in connection with the preparation, administration, amendment,
modification, or enforcement of this Agreement, the Note, and the Loan Documents
and the collection or the attempted collection of the Note.


11. Confidentiality. Each Lender acknowledges that the information received by
them pursuant to this Agreement is confidential and for its use only, and it
will not use such confidential information in violation of the Securities Act or
the Securities Exchange Act of 1934, as amended, or reproduce, disclose, or
disseminate such information to any other person (other than its employees or
agents having a need to know the contents of such information, and its
attorneys), except in connection with the exercise of rights under this
Agreement, unless Borrower has made such information available to the public
generally.


12. Right to Assign. A Lender may assign the Note issued to such Lender under
the terms of this Agreement pursuant to the terms of Section 11 of the Note,
provided that prior to such assignment the assignee agrees in writing to be
bound by the terms and conditions of this Agreement and the other Loan
Documents. In case of such assignment, Borrower shall accord full recognition
thereto and hereby agrees that all rights and remedies of such Lender in
connection with the Note so assigned shall be enforceable against Borrower by
the assignee thereof. Other than as set forth in the preceding sentence, Lender
shall have no right to assign all or any portion of its rights, interests, or
obligations under this Agreement without the prior written consent of the
Borrower. Borrower shall have no right to assign all or any portion of its
rights, interests, or obligations under this Agreement without the prior written
consent of the Lead Lender. Notwithstanding the foregoing, the Notes may only be
assigned pursuant to this Section 12 following the Third Closing and such Notes
may not be assigned to a competitor of Borrower without the prior written
consent of Borrower.


 
-15-

--------------------------------------------------------------------------------

 
13. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement.


14. NO ORAL AGREEMENTS. THIS WRITTEN LOAN AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 



If a Lender agrees to the foregoing, such Lender should execute this Agreement
in the space indicated below.


BORROWER


RONCO CORPORATION




By:  /s/ Richard F. Allen, Sr.                            
Name:   Richard F. Allen, Sr.
Title:     President and Chief Executive Officer




ACCEPTED:


LENDER




SANDERS MORRIS HARRIS INC.


By:_/s/ Ben T. Morris                                                


Name: Ben T. Morris    


Title: Chief Executive Officer




____________________________________


____________________________________      
List of Loan Documents


1.   Letter Loan Agreement
2.   Promissory Note(s)
3.   Security Agreement
4.   Insurance Assignment
 
 
-16-

--------------------------------------------------------------------------------

 

 
SCHEDULE 1


Lenders


Name and Address
Loan
       
Sanders Morris Harris Inc.
$1,500,000 in the Initial Closing
600 Travis, Suite 3100
$1,500,000 in the Second Closing
Houston, Texas 77002
 

 
 
 
 

 
 
-17-

--------------------------------------------------------------------------------

 
SCHEDULE 2
Use of Proceeds


[Please provide schedule]
 
 
 

 
 
-18-

--------------------------------------------------------------------------------

 